DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.
Claims 43, 45-47, 49-53, 56-57 and 61-64 are pending; and claims 43, 45, 52-53, 56 and 62-64 are amended.


Terminal Disclaimer
The terminal disclaimer filed on 22 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/415,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with respect to the newly added limitations of claim 43 have been considered but are moot in view of new grounds of rejection.  The prior art rejection is updated with teachings from Lubatschowksi regarding using elliptical patterns to treat astigmatism and Vogler regarding using a video eye-tracker.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“feedback system configured to provide information” in claim 43 and
“delivery system for directing a dose of light” in claim 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 43, 46, 53 and 61-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) in view of Vogler (US 2011/0144628) and further in view of Lubatschowski et al. (US 2011/0118712).

[Claim 43] Herekar discloses a system for treating an eye (ocular treatment system for oculoplasty/keratoplasty, #100), the system comprising: 
an eye-tracking system (one or more topographical sensors, wavefront sensors and/or eyetracker for online real-time corrections) configured to provide information classifying a condition of an eye as at least one of keratoconus, myopia, hyperopia, or astigmatism [pars. 0033, 0039-0040];
a delivery system for directing a dose of light to the eye to activate a cross-linking agent applied to the eye (delivery system including a ultraviolet/blue light source, #120, and a pixel-based spatial light modulator (SLM), #124, the SLM including a two-dimensional array of controllable micro-mirrors, the array being configured to selectively direct light according to a spatial pattern of intensities), the delivery system including a light source (the ultraviolet/blue light source) and a mirror array (the SLM) [pars. 0008-0010, 0023, 0025-0026]; and
a controller (control electronics, not shown) configured to receive input based on the information from the eye-tracking system (via a feedback loop), to determine a plurality of treatment zones associated with treatment of the condition of the eye, the plurality of treatment zones including a first customized treatment zone and a second customized treatment zone (any non-uniform intensity application dictated by the required eye correction will generate two “custom” zones), to provide, in response to the condition of the eye, one or more control signals to programmatically control the delivery system (the two-dimensional array of controllable micro-mirrors is configured to selectively direct light according to a predetermined spatial pattern of intensities that is updated based on the feedback loop providing topographical, wavefront and eyetracker based real-time corrections) [pars. 0008-0010, 0023, 0025-0026, 0039, 0045],
wherein in response to the one or more control signals, the delivery system sequentially applies different respective doses of light to the first customized treatment zone and the second customized treatment zone, such that the first customized treatment zone includes a first pattern (e.g. circular patterns may be generated) [par. 0051], the second customized treatment zone includes a second pattern and the first  customized treatment zone and the second customized treatment zone collectively constitute a non-uniform pattern of overlapped circular patterns to produce a change in optical power that treats the condition of the eye (an effective dose of light radiation is applied according the spatial pattern of intensities and feedback received from the topographical sensors (corneal topography), wavefront sensor (photosensitizer concentration) and eyetracker (eye position); depending on the feedback different doses will be applied to different treatment regions of the eye i.e. treatment zones in a sequential manner e.g. sequential annuli. In the context of non-uniform patterns, the applicant’s specification clearly indicates this means non-uniform intensity profiles.  The controller adjusts the delivered intensity to different areas (zones) of the eye which form treatment patterns based on feedback of the topography and photosensitizer concentration.  Thus the controller is configured to generate patterns with zones of non-uniform intensity profiles.) [pars. 0008-0010, 0034].
While the examiner believes Herekar implicitly discloses sequentially applying different respective doses of light to the plurality of treatment zones.  Mrochen is also provided for an explicit recitation.
Mrochen discloses an analogous system for activating a cross-linking agent (photosensitizer, e.g. riboflavin) applied to the cornea comprising a controller for controlling/regulating laser radiation, from a laser radiation source (#1), focused onto corneal tissue using a light modulator (#20) based on information received from an observation device for determining the topography of the cornea in real-time (#9) and a measuring device for measuring energy/intensity/time distribution of the laser radiation (#10) [pars. 0036, 0047, 0055].  A signal is passed to the measuring device to the controller in order control the temporal progression of radiation in a treatment plane in accordance with a predetermined program.  If deviations arise with regard to a measured parameter in comparison with the set progression of the program, the controller can change the radiation in such a way-in the manner of a closed control loop-that the stated parameter again lies within the set range.  Furthermore, photosensitizer (riboflavin) concentration and topography may be provided to the controller in order to ascertain optimal values for the treatment with regard to dose and temporal progression of the intensity [pars. 0076-0080].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the controller of the system to provide sequential light doses appropriate for crosslinking photosensitizers in the cornea based on feedback related to photosensitizer concentration from a spectrophotometer or topography or eye movement from other measuring devices, as taught by Herekar and Mrochen, in order to implement real-time safety features e.g. ensure the proper dose of radiation is delivered to a particular region of the cornea based on the concentration of photosensitizer present and any change in topography or position of the eye.
Herekar in view of Mrochen discloses an eye-tracking system but does not explicitly recite a video eye-tracking system.
Vogler discloses an analogous laser eye surgery system comprising an eye-tracker including a camera (eye-tracker includes a camera, Fig. 1 #30, with which images from the eye, Fig. 1 #10 in the direction of the arrow, Fig. 1 #32, are recorded via a deflecting mirror, Fig. 1 #28, which are then subjected to image processing in a manner known as such, in order to track movements of the eye which the patient frequently cannot avoid, despite the fixation laser , Fig. 1 #18, and to track the control of the scanner mirrors , Fig. 1 #24, 24', for the laser beam, Fig. 1 #20', in a manner corresponding to the movements of the eye, so that the ablation profile is resected in a manner that is as locationally faithful as possible.) [par. 0042].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a video eye-tracker as the eye-tracker as taught by Vogler in order to faithfully track movements of the eye for proper pattern placement.  A video eye-tracker being a known type of eye-tracker in the art at the time the invention was made.
Herekar in view of Mrochen and Vogler disclose applying circular patterns but do not explicitly disclose applying ellipse patterns. 
Lubatschowski discloses an analogous laser eye surgery system for correction of vision wherein concentric rings serve to uniformly change the refractive power of the eye lens, while astigmatism is corrected with ellipses [pars. 0020, 0040-0041].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the system rendered obvious by Herekar in view of Mrochen and Vogler to implement first and second ellipse patterns as taught by Lubatschowski in order to correct for astigmatism present in the eye.

[Claim 46] Herekar discloses the feedback system includes an optical coherence tomography (OCT) system configured to provide additional information to the controller to control the delivery system [pars. 0028, 0044].

[Claim 53] Herekar discloses the information from the video eye-tracking system is configured to provide an orientation of astigmatism of the eye (refractive modifications/corrections including astigmatism which would include orientation of the astigmatism), and the controller is configured to determine the plurality of treatment zones according to the orientation of the astigmatism (astigmatism is characterized by a non-round shape of the surface of the cornea which would require a non-uniform intensity pattern, i.e. different treatment zones, to correct the astigmatism) [pars. 0008, 0027, 0039-0040].

[Claim 61] Herekar discloses an applicator (comprising a storage tank, valve and orifice) configured to apply the cross-linking agent (photosensitizer) to the eye [par. 0023].

[Claim 62] Herekar discloses the information from the video eye-tracking system includes at least one of corneal topography, corneal strength, or corneal thickness of the eye [par. 0039].

[Claim 63] Herekar in view of Mrochen, Vogler and Lubatschowski render obvious the video eye-tracking system of claim 43.  Herekar discloses the eye-tracking system (eyetracker e.g. sensor that provides image data related to eye position, Fig. 5 #Sensor 1) is configured to provide the controller with real-time position data relating to movement of the eye (the present invention incorporates one or more topographical sensors, wavefront sensors, and/or an eyetracker for real-time corrections, and provides a feedback loop to the controllable spatial light modulator to derive modifications of the predetermined spatial pattern from the various data provided) [pars. 0039, 0044; Figure 5].

[Claim 64] Herekar discloses the delivery system, the mirror array being configured to selectively direct the light according to a pixelated intensity pattern (spatial pattern of intensities), the pixelated intensity pattern having a plurality of pixels corresponding to a plurality of mirrors (two-dimensional array of controllable micro-mirrors) in the mirror array [pars. 0008-0010, 0023, 0025-0026]; 


Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894), Vogler (US 2011/0144628) and Lubatschowski et al. (US 2011/0118712) as applied to claim 43 above, and further in view of Huang et al. (US 2007/0282313).

[Claim 45] Herekar in view of Mrochen, Vogler and Lubatschowski renders obvious the video eye-tracking system but is silent regarding the system including a system of rotating Scheimpflug cameras.
Huang discloses an analogous system for guiding corneal surgery comprising the widely known Pentacam by Oculus Gmbh, Germany which can obtain corneal thickness maps in eyes [par. 0020].  Applicant’s specification, in paragraph [0065], discloses the rotating Scheimpflug cameras are part of an Oculus Pentacam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the video eye-tracking system to include a Oculus Pentacam rotating Scheimpflug cameras system as taught by Huang since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system for measuring corneal thickness/topography.


Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894), Vogler (US 2011/0144628) and Lubatschowski et al. (US 2011/0118712) as applied to claim 43 above, and further in view of applicant’s admitted prior art (AAPA).

[Claim 47] Herekar is silent regarding the system including a supersonic shear imaging corneal elasticity measurement system.
AAPA discloses supersonic shear imaging corneal elasticity measurement systems are known in the art for providing feedback of corneal information [applicant’s specification, paragraph 0074].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the feedback system taught by Herekar to include a supersonic shear imaging corneal elasticity measurement system as taught by AAPA since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894), Vogler (US 2011/0144628) and Lubatschowski et al. (US 2011/0118712) as applied to claim 43 above, and further in view of Jaycock et al. (“Interferometric technique to measure biomechanical changes in the cornea induced by refractive surgery” J Cataract Refract Surg. 2005 Jan; 31(1):175-84).  

[Claim 49] Herekar in view of Mrochen, Vogler and Lubatschowski render obvious the system of claim 43 but is silent regarding an interferometry system.
Jaycock discloses the use of interferometry to measure biomechanical properties of the cornea [whole document].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to include a interferometry system as taught by Jaycock since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894), Vogler (US 2011/0144628) and Lubatschowski et al. (US 2011/0118712) as applied to claim 43 above, and further in view of Lai et al. (US 2003/0071968).

[Claim 50] Herekar in view of Mrochen, Vogler and Lubatschowski render obvious the system of claim 43 but is silent regarding a multi-slit lamp system.
Lai discloses the use of a multi slit lamp system to determine a corneal thickness profile [abstract; pars. 0006-0007; claim 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to include a multi slit lamp system as taught by Lai since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894), Vogler (US 2011/0144628) and Lubatschowski et al. (US 2011/0118712) as applied to claim 43 above, and further in view of Bueno et al. (“Corneal polarimetry after LASIK refractive surgery” J Biomed Opt. 2006).

[Claim 51] Herekar in view of Mrochen, Vogler and Lubatschowski render obvious the system of claim 43 but is silent regarding a polarimetry system.
Bueno discloses the use of a polarimetry system to follow the biomechanical and optical changes of the cornea after refractive surgery or for the early diagnosis of different corneal pathologies [abstract].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system to include a polarimetry system as taught by Bueno since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 52 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894), Vogler (US 2011/0144628) and Lubatschowski et al. (US 2011/0118712) as applied to claim 43 above, and further in view of Sand (US 4,976,709).

[Claims 52, 56] Herekar in view of Mrochen, Vogler and Lubatschowski render obvious the video eye-tracking system of claim 43 but is silent regarding generating an optical power contour map.
Sand discloses an analogous corneal treatment method for refractive correction based on optically induced shrinkage comprising measuring an optical power contour map of the cornea (corneal mapping system for contour determination), analyzing optical power (refractive power) at one or more zones of the cornea, and determining changes to the optical power at the one or more zones of the cornea [col. 6, lines 1-22].
It would have been obvious to one of ordinary skill in the at the time the invention was made to modify the video eye-tracking system to measure the shape of the cornea based on an optical power contour map of one or more zones and determine changes to optical power at the one more zones, as taught by Sand, in order to determine the pattern for cross-linking appropriate for producing the desired shape of the cornea.

[Claim 57]  Herekar discloses the controller is configured to modify the pixelated intensity pattern to selectively activate the cross-linking agent in the pattern but is silent regarding flattening the curvature of corneal regions, i.e. treatment zones, having greater curvature.
Sand discloses that increasing the radius of curvature of the cornea will correct myopia (nearsightedness), and reduction of this parameter will correct hypermetropia (farsightedness) [col. 6, lines 5-8].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate patterns of the initiating element (light) to produce cross-linking activity that causes the cornea to flatten in certain treatment zones having greater curvature to correct for hypermetropia and other conditions, as taught by Sand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 December 2022